NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

     ARKANSAS GAME & FISH COMMISSION,
           Plaintiff-Cross-Appellant,

                            v.

                   UNITED STATES,
                  Defendant-Appellant.
                 ______________________

                    2009-5121, -5029
                 ______________________

    Appeal from the United State Court of Federal Claims
in No. 05-CV-381, Judge Charles F. Lettow.

                        ORDER
     The court has received briefs in this case pursuant
to its January 29, 2013, Order. Oral argument will be
heard before a panel of this court on Friday, Septem-
ber 6, 2013, at 10 a.m. Each side will be allowed 15
minutes for oral argument.
   The parties shall notify the clerk no later than
August 15, 2013, by ECF filing, of the name of the
counsel who will present oral argument.


                                   FOR THE COURT



  May 29, 2013                      /s/ Jan Horbaly
      Date                         Jan Horbaly
                                   Clerk